UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1517



GLADYS MARIE SMITH,

                                              Plaintiff - Appellant,

          versus


WYMAN-GORDON APCC COMPANY; LIBERTY MUTUAL
INSURANCE COMPANY; RICHARD E. MCCUE; DAVE
LEWIS; GEOFF HAWKES; JOHN WOODS; DEBRA M.
HARMON; JERRY SAKOOW, United Steelworkers of
America;   JANE    EDEN,  Attorney;   ROBERT
HENDERSON; JOE CARLSON, USWA District 4;
WYMAN-GORDON    PENSION  COMMITTEE;   UNITED
STEELWORKERS OF AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (4:06-cv-00267-FL)


Submitted:   September 11, 2007      Decided:   September 13, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gladys Marie Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gladys Marie Smith appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

her civil action alleging employment discrimination.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Smith v.

Wyman-Gordon APCC Co., No. 4:06-cv-00267-FL (E.D.N.C. Apr. 23,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -